The court properly denied defendant’s challenge for cause. Since the panelist’s comments did not cast serious doubt on his ability to render an impartial verdict, the court was not required to elicit an unambiguous declaration that he would decide the case impartially and based upon the evidence (see People v Arnold, 96 NY2d 358, 363). When the panelist was asked by the court and by counsel whether his uncle’s experience in being shot on duty as an undercover police officer would affect his ability to be impartial in this undercover sale case, the prospective juror candidly noted that his relative’s shooting would come to mind but never doubted that he would be able to keep the two incidents separated and to focus on the evidence in this case. In any event, the panelist’s statements as a whole clearly established his impartiality (see People v Chambers, 97 NY2d 417, 419). Concur — Williams, P.J., Tom, Rosenberger and Friedman, JJ.